Exhibit 3.1 CERTIFICATE OF AMENDMENT OF THE AMENDED CERTIFICATE OF INCORPORATION OF VIGGLE INC. Under Section 242 of the Delaware General Corporation Law It is hereby certified that: 1.The name of the corporation is Viggle Inc. (the “Corporation”). 2.The Certificate of Incorporation of the Corporation is hereby amended by deleting Article I thereof in its entirety and replacing it in its entirety with the following: “The name of the corporation is DraftDay Fantasy Sports Inc. (the “Corporation”).” 3.The amendment to the Certificate of Incorporation of the Corporation effected by this Certificate was duly authorized by the Board of Directors of the Corporation in accordance with the provisions of Section 242 of the General Corporation Law of the State of Delaware, and by the affirmative vote of a majority of the Corporation’s outstanding capital stock entitled to vote thereon by written consent in accordance with the provisions of the General Corporation Law of the State of Delaware. IN WITNESS WHEREOF, the undersigned duly authorized officer of the Corporation has executed this Certificate and affirmed that the statements made herein are true under penalties of perjury this 26th day of January, 2016. Viggle Inc. By: /s/Mitchell J. Nelson Name: Mitchell J. Nelson Title: Executive Vice President/Secretary
